Order entered September 24, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00489-CR

                            MARTIN ARMIJO, JR, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-76053-T

                                         ORDER
       Before the Court is appellant’s September 20, 2018 motion for extension of time to file

his brief. We GRANT the motion to the extent that appellant’s brief shall be due on or before

November 9, 2018.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE